Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  December 07, 2021

The Court of Appeals hereby passes the following order:

A22A0606. JEFFERY EDWARD MOSS v. THE STATE.

      A jury found Jeffery Edward Moss guilty of numerous offenses, including
aggravated child molestation, and he was sentenced to life in prison. Moss filed a
motion for an out-of-time appeal, which the trial court denied on August 31, 2021.
On October 13, 2021, Moss filed a notice of appeal. We lack jurisdiction.
      To be timely, a notice of appeal must be filed within 30 days after entry of the
order on appeal. OCGA § 5-6-38 (a). The proper and timely filing of a notice of
appeal is an absolute requirement to confer jurisdiction on this Court. Davis v. State,
330 Ga. App. 711, 711 (769 SE2d 133) (2015). Here, Moss’s notice of appeal was
filed 43 days after entry of the trial court’s order. We thus lack jurisdiction over this
appeal, which is hereby DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          12/07/2021
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                        , Clerk.